Citation Nr: 1636735	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2011 issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2012, the Veteran was afforded a Video Conference hearing before the undersigned. A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The Board previously remanded the issue of service connection for a bilateral foot disability in January 2015. The remand referenced the October 2012 and January 2011 VA treatment records which provided medical opinions in regard to the Veteran's foot conditions. The remand specifically instructed the RO to obtain a VA medical examination and opinion in regard to the claim. The examiner was instructed to provide a medical opinion that noted and discussed the referenced October 2012 and January 2011 medical opinions. 

A VA examination was obtained in May 2015. The examiner opined that the Veteran's claimed condition is less likely as not incurred in or caused by his military service. In support of the above opinion, the examiner simply noted that the Veteran had no in-service complaints of a foot injury or problem. The examiner further concluded that the Veteran's foot condition is most likely due to aging, trauma secondary to the Veteran's unstable ankles, and/or obesity. 

The Board finds the May 2015 examination to be inadequate. The claims folder reflects that the May 2015 clinician did not note or discuss the October 2012 and January 2011 medical opinions, as requested by the January 2015 Board remand instructions. 

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a supplemental opinion discussing the October 2012 and January 2011 medical opinions is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c). If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. After the above development has been completed to the extent possible, obtain a supplement VA medical opinion from an appropriate clinician to determine the nature and etiology of any current bilateral foot disability, to include bilateral plantar fasciitis. The claims folder, including a copy of the January 2015 and this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction prior to providing an opinion. 

The clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed current bilateral foot disability is etiologically related to the Veteran's active service, to include airborne parachute jumps and frequent road marches with heavy packs.

In rendering the requested opinion, the clinician should note and discuss the January 2011 and the October 2012 medical opinions. The clinician should set forth the complete rationale for all opinions expressed and conclusions reached.  The Veteran's lay history must also be considered.

3. After the development has been completed, adjudicate the claim. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




